 Case 19-80064-TLS                Doc 15       Filed 01/16/19 Entered 01/16/19 09:04:35                      Desc Main
                                              Document      Page 1 of 47


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

                                                                             )
In re:                                                                       ) Chapter 11
                                                                             )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                               ) Case No. 19- 80064-TLS
                                                                             )
                             Debtors.                                        ) (Joint Administration Requested)
                                                                             )

                           DEBTORS’ MOTION FOR (I) APPROVAL OF
                   NOTIFICATION AND HEARING PROCEDURES FOR CERTAIN
                   TRANSFERS OF AND DECLARATIONS OF WORTHLESSNESS
                  WITH RESPECT TO COMMON STOCK AND (II) RELATED RELIEF

             Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

 state as follows in support of this motion (this “Motion”):

                                                    Relief Requested

             1.       By this motion, the Debtors respectfully seek authority to: (a) approve certain

 notification and hearing procedures, substantially in the form of Exhibit A attached hereto

 (the “Procedures”), related to certain transfers of and declarations of worthlessness with respect

 to, Debtor Specialty Retail Shops Holding Corp.’s existing common stock or any Beneficial

 Ownership2 therein (any such record or Beneficial Ownership of common stock, the “Common


 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
 2
         “Beneficial Ownership” will be determined in accordance with the applicable rules of section 382 of the
         Internal Revenue Code of 1986, §§ 1–9834 as amended (the “IRC”), and the Treasury Regulations thereunder
         and includes direct, indirect, and constructive ownership (e.g., (a) a holding company would be considered to
         beneficially own all equity securities owned by its subsidiaries, (b) a partner in a partnership would be
         considered to beneficially own its proportionate share of any equity securities owned by such partnership, (c) an
         individual and such individual’s family members may be treated as one individual, (d) persons and entities



 KE 58787415
Case 19-80064-TLS           Doc 15       Filed 01/16/19 Entered 01/16/19 09:04:35                       Desc Main
                                        Document      Page 2 of 47


Stock”); (b) direct that any purchase, sale, other transfer of, or declaration of worthlessness with

respect to Common Stock in violation of the Procedures shall be null and void ab initio; and

(c) obtain related relief, as the Court finds appropriate.

       2.       Additionally, the Debtors respectfully request leave to submit a proposed order

for the Court’s consideration to grant the relief requested herein.

                                          Jurisdiction and Venue

       3.       The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General

Rule 1.5 of the United States District Court for the District of Nebraska. The Debtors confirm

their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       4.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.       The bases for the relief requested herein are sections 362 and 541 of the

Bankruptcy Code, Bankruptcy Rules 3002 and 9014, and Rule 9013-1.C of the Nebraska Rules

of Bankruptcy Procedure (the “Local Rules”).




   acting in concert to make a coordinated acquisition of equity securities may be treated as a single entity, and
   (e) a holder would be considered to beneficially own equity securities that such holder has an Option to
   acquire). An “Option” to acquire stock includes all interests described in Treasury Regulations Section 1.382-
   4(d)(9), including any contingent purchase right, warrant, convertible debt, put, call, stock subject to risk of
   forfeiture, contract to acquire stock, or similar interest, regardless of whether it is contingent or otherwise not
   currently exercisable.
                                                         2
Case 19-80064-TLS       Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35           Desc Main
                                 Document      Page 3 of 47


                                         Background

       6.     The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and

optical services departments. The Debtors are headquartered in Green Bay, Wisconsin, and

operate approximately 367 stores in 25 states throughout the United States, as well as e-

commerce operations. The Debtors and their non-Debtor subsidiaries generated approximately

$2.6 billion in revenue in fiscal year 2017 and currently employ approximately 14,000 people

throughout the United States.

       7.     On the date hereof, (the “Petition Date”), each Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

business and manage their properties as debtors and debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. Concurrently with the filing of this motion, the

Debtors have requested procedural consolidation and joint administration of these chapter 11

cases pursuant to Bankruptcy Rule 1015(b) No party has requested the appointment of a trustee

or examiner in these chapter 11 cases, and no committees have been appointed or designated.

       8.     A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.

                                     The Tax Attributes

       9.     Generally, a company generates net operating losses (“NOLs,” and together with

certain other tax attributes, “Tax Attributes”) if the expenses and deductions it has incurred

exceed its income during a single tax year. A company may apply, or “carry forward,” NOLs to


                                               3
Case 19-80064-TLS        Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35         Desc Main
                                    Document      Page 4 of 47


reduce future tax payments in a tax year or years up to 20 years after the year in which the NOLs

were generated for federal tax purposes (subject to certain conditions as discussed below) in the

case of NOLs arising in tax years beginning before January 1, 2018, and indefinitely for NOLs

arising in taxable years starting in or after 2018. 26 U.S.C. §§ 39, 172.

       10.     As of January 31, 2018, the Debtors estimate they had approximately $241.2

million of federal NOLs, and additional NOLs have been generated in 2018. The balance of

these NOLs and Tax Attributes provide the potential for material future tax savings or other tax

structuring possibilities in these chapter 11 cases.        The NOLs and Tax Attributes are of

significant value to the Debtors and their estates because the Debtors may be able to carry

forward such Tax Attributes to offset future taxable income (for up to 20 years in the case of

NOLs arising in tax years beginning before January 1, 2018 and indefinitely for NOLs arising in

taxable years starting in or after 2018), thereby reducing their future aggregate tax obligations.

In addition, the Debtors may utilize such Tax Attributes to offset any taxable income generated

by transactions consummated during these chapter 11 cases. The value of the Tax Attributes will

inure to the benefit of all of the Debtors’ stakeholders.

I.     An “Ownership Change” May Negatively Affect the Debtors’ Utilization of the Tax
       Attributes.

       11.     Sections 382 and 383 of the IRC limit the amount of taxable income that can be

offset by a corporation’s NOLs and certain other Tax Attributes in taxable years (or a portion

thereof) following an “ownership change.” 26 U.S.C. § 382. Generally, an “ownership change”

occurs if the percentage (by value) of the stock of a corporation owned by one or more direct or

indirect five-percent shareholders has increased by more than 50 percentage points over the

lowest percentage of stock owned by such shareholders at any time during the three-year testing



                                                  4
Case 19-80064-TLS        Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35            Desc Main
                                  Document      Page 5 of 47


period ending on the date of the ownership change or, if shorter, since the last ownership change.

For example, an ownership change would occur in the following situation:

       An individual (“A”) owns 50.1 percent of the stock of corporation XYZ. A sells
       her 50.1 percent interest to another individual (“B”), who owns 5 percent of
       XYZ’s stock. Under section 382, an ownership change has occurred because B’s
       interest in XYZ has increased more than 50 percentage points (from 5 percent to
       55.1 percent) during the testing period. The same result would follow even if B
       owned no XYZ stock prior to the transaction with A because B both becomes a 5-
       percent shareholder and increases his ownership by more than 50 percentage
       points during the testing period.

       12.     An “ownership change” can also occur as a result of a “worthless stock

deduction” claimed by any “50-percent shareholder.” A 50-percent shareholder is any person

that owned 50 percent or more of a corporation’s stock “at any time during the 3-year period

ending on the last day of the taxable year” in which the worthless stock deduction is claimed. 26

U.S.C. § 382(g)(4)(D). If the 50-percent shareholder still owns the corporation’s stock at the end

of the year, section 382 of the IRC essentially treats the person as newly-purchasing the stock on

the first day of the next taxable year. For example, if a person with 50.1% of a corporation’s

stock claims a worthless stock deduction with respect to the 2018 tax year but does not sell such

stock, that person is treated (a) as not having owned the stock at the end of 2018 and (b) as

having purchased the stock on the first day of the 2019 tax year. That deemed purchase would

cause an ownership change, because the shareholder would be deemed to have a 50.1 percentage

point increase in its stock ownership. Notably, while the seminal case of Prudential Lines is

generally relied upon to support equity trading motions in general, the specific issue in

Prudential Lines was, in fact, a worthless stock deduction. 928 F.2d 565 (2d Cir. 1991).

       13.     If an ownership change occurs, section 382 of the IRC limits the amount of a

corporation’s future income that may be offset by its “pre-change losses” to an annual amount

equal to the fair market value of all of the stock of the corporation prior to the ownership change
                                                5
Case 19-80064-TLS          Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                    Desc Main
                                      Document      Page 6 of 47


multiplied by the long-term tax exempt rate (currently, approximately 2.51 percent for an

ownership change occurring in January 2019). See I.R.C. § 382(b). Pre-change losses include

the Debtors’ federal NOLs, certain other Tax Attributes, and any net unrealized built-in loss (as

defined in section 382(h)(3) of the IRC). A net unrealized built-in loss is equal to the excess of

the aggregate adjusted basis of all of a corporation’s assets over their fair market value

immediately prior to the ownership change. IRC § 382(h)(1)(B). Built in losses subject to

limitation include, among other things, certain tax losses resulting from the disposition of assets.

Once an NOL or other Tax Attribute is limited under section 382 of the IRC, its use is limited

forever. Thus, certain transfers of Common Stock affected before the effective date of the

Debtors’ emergence from chapter 11 protection may trigger an “ownership change” for IRC

purposes, severely endangering the Debtors’ ability to utilize the Tax Attributes, and causing

substantial damage to the Debtors’ estates. Likewise, if a 50-percent or greater shareholder of

the Debtors were, for federal or state tax purposes, to treat its Common Stock as having become

worthless prior to the Debtors emergence from chapter 11 protection, such a claim could trigger

an ownership change under section 382(g)(4)(D) of the IRC, thus inhibiting the Debtors’ ability

to use the NOLs.

        14.     Notably, the Debtors have limited the relief requested herein to the extent

necessary to preserve estate value.          Specifically, the relief sought herein will affect only

(a) holders of the equivalent of more than 45,000 shares of Common Stock3 (i.e., 4.5 percent or

more of outstanding Common Stock), and also parties who are interested in purchasing sufficient

Common Stock to result in such party becoming a holder of 4.5 percent or more of outstanding


3
    Based on approximately 1,000,000 shares of Common Stock outstanding as of the Petition Date.


                                                      6
Case 19-80064-TLS            Doc 15       Filed 01/16/19 Entered 01/16/19 09:04:35                    Desc Main
                                         Document      Page 7 of 47


Common Stock, and (b) any “50-percent shareholder” seeking to claim a worthless stock

deduction (as defined below).

         15.      To maximize the use of the Tax Attributes and enhance recoveries for the

Debtors’ stakeholders, the Debtors seek limited relief that will enable them to closely monitor

certain transfers of Common Stock and certain worthless stock deductions with respect to

Common Stock, as to be in a position to act expeditiously to prevent such transfers or

worthlessness deductions, if necessary, with the purpose of preserving the Tax Attributes. By

establishing and implementing such Procedures, the Debtors will be in a position to object to

“ownership changes” that threaten their ability to preserve the value of their NOLs for the benefit

of the estates.

B.       Proposed Procedures for Transfers of or Declarations of Worthlessness With
         Respect to Common Stock.

         16.      The Procedures are the mechanism by which the Debtors propose that they will

monitor, and if necessary, object to certain transfers of Common Stock and declarations of

worthlessness with respect to Common Stock to ensure preservation of the Tax Attributes. The

Procedures, which are fully set forth in Exhibit A attached hereto, are summarized below.4

         Procedures for Transfers of Common Stock

                  a.       The Debtors will serve notice of an order granting this motion and the
                           Procedures upon all parties-in-interest, including all registered holders of
                           Common Stock, no later than two business days after entry of such order. 5


4
     Capitalized terms used in this section but not otherwise defined herein have the meanings ascribed to them in
     the Procedures. To the extent that this summary and the terms of the Procedures are inconsistent, the terms of
     the Procedures control.
5
     The notice provisions in the Procedures satisfy due process and the strictures of Bankruptcy Rule 9014 by
     providing the relevant counterparties with notice and an opportunity to object and attend a hearing. See, e.g.,
     In re Atamian, 368 B.R. 375, 378 (Bankr. D. Del. 2007) (“Rule 9014 does not require a hearing, only an
     opportunity for a hearing.” (citation omitted)), aff’d, No. 05-20040 (MFW), 2008 WL 853462 (D. Del. Mar. 31,
     2008), 300 F. App’x 175 (3d Cir. 2008); Flynn v. Eley (In re Colo. Mountain Cellars, Inc.), 226 B.R. 244, 246
     (D. Colo. 1998) (noting that a hearing is not required to satisfy Bankruptcy Rule 9014).
                                                         7
Case 19-80064-TLS              Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35               Desc Main
                                        Document      Page 8 of 47


                b.       Any person or entity that has direct or indirect Beneficial Ownership of
                         4.5 percent or more of Common Stock must file with the Court and serve
                         upon the Notice Parties a Declaration of Status as a Substantial
                         Shareholder, substantially in the form annexed to the Procedures as
                         Exhibit A-1 on or before the later of (i) 30 calendar days after the date of
                         the Notice of Order, and (ii) 10 calendar days after becoming a Substantial
                         Shareholder.

                c.       Prior to effectuating any transfer of Beneficial Ownership of Common
                         Stock that would (i) affect the size of a Substantial Shareholder’s
                         Beneficial Ownership, or (ii) would result in another entity becoming or
                         ceasing to be a Substantial Shareholder, the parties to such transaction
                         must file with the Court and serve upon the Notice Parties, as applicable, a
                         Declaration of Intent to Accumulate Common Stock, substantially in the
                         form annexed to the Procedures as Exhibit A-2, or a Declaration of Intent
                         to Transfer Common Stock, substantially in the form annexed to the
                         Procedures as Exhibit A-3.

                          i.       The Debtors shall have 30 calendar days after receipt of a
                                   Declaration of Proposed Transfer to file with the Court and serve
                                   upon such person or entity an objection to the proposed transaction
                                   on the grounds that such claim might adversely affect the Debtors’
                                   ability to utilize the NOLs.

                        ii.        If the Debtors timely object, the proposed transaction will remain
                                   ineffective pending a final and non-appealable order of the Court,
                                   unless the Debtors withdraw such objection.

                        iii.       If the Debtors do not object, the proposed transaction may proceed
                                   solely as described in the Declaration of Proposed Transfer.

        Procedures for Declarations of Worthlessness of Common Stock

                a.       Any person or entity that currently is or becomes a 50-Percent
                         Shareholder6 must file with the Court and serve upon proposed counsel to
                         the Debtors a Declaration of Status as a 50-Percent Shareholder,
                         substantially in the form annexed to the Procedures as Exhibit A-4, on or
                         before the later of (i) 30 calendar days after the date of the Notice of
                         Order, and (ii) 10 calendar days after becoming a 50-Percent Shareholder.




6
    For purposes of the Procedures, a “50-Percent Shareholder” is any person or entity that at any time since
    December 31, 2015, has owned 50 percent or more of the Common Stock of the Debtors (determined in
    accordance with section 382(g)(4)(D) of the IRC and the applicable Treasury Regulations thereunder).
                                                     8
Case 19-80064-TLS           Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35            Desc Main
                                     Document      Page 9 of 47


               b.      Prior to filing any federal or state tax return, or any amendment to such a
                       return, that claims any deduction for worthlessness of Common Stock for
                       a tax year ending before the Debtors’ emergence from chapter 11
                       protection, such 50-Percent Shareholder must file with the Court and serve
                       upon proposed counsel to the Debtors a Declaration of Intent to Claim a
                       Worthless Stock Deduction, substantially in the form annexed to the
                       Procedures as Exhibit A-5.

                       i.       The Debtors will have 30 calendar days after receipt of a
                                Declaration of Intent to Claim a Worthless Stock Deduction to file
                                with the Court and serve on such 50-Percent Shareholder an
                                objection to any proposed claim of worthlessness described in the
                                Declaration of Intent to Claim a Worthless Stock Deduction on the
                                grounds that such claim might adversely affect the Debtors’ ability
                                to utilize their NOLs.

                      ii.       If the Debtors timely object, the filing of the tax return or
                                amendment thereto with such claim will not be permitted unless
                                approved by a final and non-appealable order of the Court, unless
                                the Debtors withdraw such objection.

                     iii.       If the Debtors do not object within such 30-day period, the filing of
                                the return or amendment with such claim will be permitted solely
                                as described in the Declaration of Intent to Claim a Worthless
                                Stock Deduction. Additional returns and amendments within the
                                scope of this section must be the subject of additional notices as set
                                forth herein, with an additional 30-day waiting period. To the
                                extent that the Debtors receive an appropriate Declaration of Intent
                                to Claim a Worthless Stock Deduction and determine in their
                                business judgment not to object, they shall provide notice of that
                                decision as soon as is reasonably practicable to any statutory
                                committee(s) appointed in these chapter 11 cases.

                                           Basis for Relief

       17.     Section 541 of the Bankruptcy Code provides that property of the estate

comprises, among other things, “all legal or equitable interests of the debtor in property as of the

commencement of the case.” 11 U.S.C. § 541(a)(1). The Tax Attributes are property of the

Debtors’ estates. See In re Prudential Lines, Inc., 107 B.R. 832, 839 (Bankr. S.D.N.Y. 1989)

(“[D]ebtor’s potential ability to utilize NOLs is property of an estate.”), aff’d, 119 B.R. 430

(S.D.N.Y. 1990), aff’d, 928 F.2d 565 (2d Cir. 1991), cert. denied, 502 U.S. 821 (1991); see also

                                                  9
Case 19-80064-TLS         Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35            Desc Main
                                   Document     Page 10 of 47


In re Forman Enters., Inc., 273 B.R. 408, 416 (Bankr. W.D. Pa. 2002) (holding that NOLs are

property of the debtors’ estates); In re Delta Air Lines, Inc., No. 05-17923 (PCB) (Bankr.

S.D.N.Y. Sept. 16, 2005) (same); In re White Metal Rolling & Stamping Corp., 222 B.R. 417,

424 (Bankr. S.D.N.Y. 1998) (same). Moreover, section 362(a)(3) of the Bankruptcy Code stays

“any act [of a person or entity] to obtain possession of property of the estate or of property from

the estate or to exercise control over property of the estate.”            11 U.S.C. § 362(a)(3).

Accordingly, any act of a holder of a debtor’s equity securities that causes the termination or

limits use of the NOLs violates the automatic stay. In re Grossman’s, Inc., No. 97-695 (PJW),

1997 WL 33446314, at *1 (Bankr. D. Del. Oct. 9, 1997) (holding that the debtors’ NOLs were

property of the debtors’ estates and protected by the automatic stay); In re Phar-Mor, Inc.,

152 B.R. 924, 927 (Bankr. N.D. Ohio 1993) (“[T]he sale of stock is prohibited by § 362(a)(3) as

an exercise of control over the NOL, which is property of the estate.”).

        18.     Implementation of the Procedures is necessary and appropriate to enforce the

automatic stay and, critically, to preserve the value of the Tax Attributes for the benefit of the

Debtors’ estates.      Under section 382 of the IRC, certain transfers of or declarations of

worthlessness with respect to Common Stock prior to the consummation of a chapter 11 plan

could cause the termination or limit the use of the Tax Attributes. As stated above, the Debtors

believe they had approximately $241.2 million of federal NOLs as of January 31, 2018 and the

Debtors have generated additional NOLs in 2018. The Tax Attributes translate to the potential

for material future tax savings or other potential tax structuring opportunities in these chapter 11

cases. The termination or limitation of the Tax Attributes could be materially detrimental to all

parties-in-interest.   Thus, granting the relief requested herein will preserve the Debtors’

flexibility in operating their businesses during the pendency of these chapter 11 cases and also

                                                10
Case 19-80064-TLS         Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35          Desc Main
                                   Document     Page 11 of 47


implementing an exit plan that makes full and efficient use of the Tax Attributes, maximizing the

value of their estates.

        19.     Additionally, the Procedures do not bar all transfers of Common Stock. The

Debtors seek to establish the procedures only to monitor those types of transactions that would

pose a serious risk under the ownership change test pursuant to section 382 of the IRC, and to

preserve the Debtors’ ability to seek substantive relief if it appears that a proposed transfer or

declaration of worthlessness could jeopardize the Debtors’ utilization of the Tax Attributes.

Because of the Tax Attributes’ importance to the Debtors’ restructuring, and consequently all

parties-in-interest, the benefits of implementing the Procedures outweigh subjecting a limited

number of transfers to the Procedures.

        20.     Courts in this Circuit and others have routinely restricted transfers of equity

interests and declarations of worthlessness with respect to a debtor’s stock, or instituted notice

procedures regarding proposed transfers and declarations of worthlessness, to protect a debtor

against the possible loss of its tax attributes. See, e.g., In re Gordman’s Stores, Inc., Case No.

17-80304 (TLS)(Bankr. D. Neb. March 14, 2017)(final order entered after first hearing on

motion establishing notification and hearing procedures related to certain stock transfers and

declarations of worthlessness); In re Peabody Energy Corp., No. 16-42529 (BSS) (Bankr. E.D.

Mo. May 17, 2016); In re Arch Coal, No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 14, 2016); In

re Noranda Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. Mar. 15, 2016); see also In

re CJ Holding Co., No. 16-33590 (DRJ) (Bankr. S.D. Tex. July 21, 2016) (final order entered at

first day hearing establishing notification and hearing procedures related to certain stock

transfers and declarations of worthlessness); In re Linn Energy, LLC, No. 16-60040 (DRJ)

(Bankr. S.D. Tex. July 15, 2016) (final order entered after first hearing on motion establishing

                                               11
Case 19-80064-TLS           Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                     Desc Main
                                       Document     Page 12 of 47


notification and hearing procedures related to certain stock transfers and declarations of

worthlessness); In re Ultra Petrol. Corp., No. 16-32202 (MI) (Bankr. S.D. Tex. June 13, 2016)

(final order entered establishing notification and hearing procedures related to certain stock

transfers and declarations of worthlessness); In re SandRidge Energy, Inc., No. 16-32488 (DRJ)

(Bankr. S.D. Tex. May 18, 2016) (final order entered after first day hearing establishing

notification and hearing procedures related to certain stock transfers); In re Midstates Petrol.

Co., Inc., No. 16-32237 (DRJ) (Bankr. S.D. Tex. May 2, 2016) (final order entered at first day

hearing establishing notification and hearing procedures related to certain stock transfers and

declarations of worthlessness).7

        21.      Accordingly, the Debtors respectfully request that the Court approve the

Procedures to protect the Debtors against the possible loss of the Tax Attributes.

              Bankruptcy Rule 6003 Does Not Apply to the Relief Requested Herein

        22.      Under Bankruptcy Rule 6003, the Court may grant relief regarding a motion to

use, sell, or lease property of the estate within 21 days after the Petition Date if the “relief is

necessary to avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003. The Debtors

respectfully submit that Bankruptcy Rule 6003 does not apply to this Motion because the

Debtors are not seeking to use, sell, or lease property of the estate. See Fed. R. Bankr. P. 6003

advisory comm.’s note to 2011 amend. (“[T]he rule does not prohibit the court from entering

orders in the first 21 days of the case that may relate to the motions and applications set out in

(a), (b), and (c); it is only prohibited from granting the relief requested by those motions or

applications.” (emphasis added)).



7
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.
                                                       12
Case 19-80064-TLS        Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35              Desc Main
                                  Document     Page 13 of 47


       23.     Even if Bankruptcy Rule 6003 applied to this Motion, however, the “immediate

and irreparable harm” standard is satisfied. As discussed herein, the Tax Attributes are a key

asset of the Debtors’ estates and essential to the Debtors’ restructuring. Additionally, once a Tax

Attribute is limited under section 382 of the IRC, its use is limited forever. The loss of the NOLs

would therefore cause immediate and irreparable harm to the Debtors’ estates. Moreover, the

relief requested herein is necessary on an immediate basis because absent such relief, any of the

holders of Common Stock could transfer or take a worthless stock deduction with respect to such

Common Stock at any time. The relief requested herein seeks to prevent certain of these actions

that could cause the Debtors’ estates this irreparable harm. Accordingly, to the extent that

Bankruptcy Rule 6003 applies to the relief requested herein, it does not require the Court to wait

21 days before granting the requested relief.

                                      Reservation of Rights

       24.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the

Bankruptcy Code or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any

other party in interest’s right to dispute any claim, (c) a promise or requirement to pay any

particular claim; (d) an implication or admission that any particular claim is of a type specified or

defined in this Motion; (e) a request or authorization to assume, adopt, or reject any agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) an admission as to the

validity, priority, enforceability, or perfection of any lien on, security interest in, or other

encumbrance on property of the Debtors’ estates; or (g) a waiver of any claims or causes of

action which may exist against any entity under the Bankruptcy Code or any other applicable

law. If the Court grants the relief sought herein, any payment made pursuant to the Court’s order

                                                 13
Case 19-80064-TLS        Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35             Desc Main
                                  Document     Page 14 of 47


is not intended and should not be construed as an admission as to the validity of any particular

claim or a waiver of the Debtors’ rights to subsequently dispute such claim.

                       Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       25.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                                              Notice

       26.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP

Facility; (e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue

Service; (g) the United States Securities and Exchange Commission; (h) the office of the

attorneys general for the states in which the Debtors operate; (i) the United States Attorney’s

Office for the District of Nebraska; and (j) any party that has requested notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.



                                         No Prior Request

       27.     No prior request for the relief sought in this motion has been made to this or any

other court.

                           [Remainder of page intentionally left blank]




                                                14
Case 19-80064-TLS         Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35           Desc Main
                                   Document     Page 15 of 47


       WHEREFORE, the Debtors respectfully request:            (1) that the Court enter an order

approving the relief sought herein; and (2) leave to submit a proposed order for the Court’s

consideration granting such relief.

Dated: January 16, 2019            /s/ Michael T. Eversden
 Omaha, Nebraska                   James J. Niemeier (NE Bar No. 18838)
                                   Michael T. Eversden (NE Bar No. 21941)
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                   First National Tower, Suite 3700
                                   1601 Dodge Street
                                   Omaha, Nebraska 68102
                                   Telephone:      (402) 341-3070
                                   Facsimile:      (402) 341-0216
                                   Email:          jniemeier@mcgrathnorth.com
                                                   meversden@mcgrathnorth.com
                                                   lgoodman@mcgrathnorth.com
                                   - and -
                                   James H.M. Sprayregen, P.C.
                                   Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                   Travis M. Bayer (pro hac vice pending)
                                   Jamie Netznik (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:       (312) 862-2000
                                   Facsimile:       (312) 862-2200
                                   Email:           james.sprayregen@kirkland.com
                                                    patrick.nash@kirkland.com

                                                  travis.bayer@kirkland.com
                                                  jamie.netznik@kirkland.com
                                   - and -
                                   Steven Serajeddini (pro hac vice pending)
                                   Daniel Rudewicz (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   Email:         steven.serajeddini@kirkland.com
                                                  daniel.rudewicz@kirkland.com
                                   Proposed Co-Counsel to the Debtors
Case 19-80064-TLS    Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35   Desc Main
                              Document     Page 16 of 47


                                      Exhibit A

                    Procedures for Transfers of and Declarations of
                    Worthlessness With Respect to Common Stock
Case 19-80064-TLS          Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                   Desc Main
                                      Document     Page 17 of 47


                          Procedures for Transfers of and Declarations of
                           Worthlessness with Respect to Common Stock

The following procedures apply to transfers of Common Stock:1

                a.       Any entity (as defined in section 101(15) of the Bankruptcy Code) that
                         currently is or becomes a Substantial Shareholder must file with the Court,
                         and serve upon: (i) the Debtors, Specialty Retail Shops Holding Corp.,
                         700 Pilgrim Way, Green Bay, Wisconsin, 54304, Attn: Russell L.
                         Steinhorst, Chief Operating Officer; (ii) proposed counsel to the Debtors,
                         Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654,
                         Attn: Patrick J. Nash, Jr., P.C., and Jamie Netznik, Esq.; Kirkland & Ellis
                         LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Steven
                         Serajeddini, Esq. (iii) proposed co-counsel to the Debtors, McGrath North
                         Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha, Nebraska 68102,
                         Attn: James Niemeier, Esq.; (iv) the Office of the United States Trustee
                         for the District of Nebraska, 111 South 18th Plaza, # 1125 Omaha,
                         Nebraska 68102, Attn: Jerry Jensen, Esq.; (v) counsel to Wells Fargo
                         Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New York
                         10169, Attn: Chad Simon, Esq.; and (vi) counsel to the official committee
                         of unsecured creditors (if any) appointed in these chapter 11 cases
                         (collectively, the “Notice Parties”), a declaration of such status,
                         substantially in the form of Exhibit A-1 attached to these Procedures
                         (each, a “Declaration of Status as a Substantial Shareholder”), on or before
                         the later of (1) 30 calendar days after the date of the Notice of Order (as
                         defined below), and (2) 10 calendar days after becoming a Substantial
                         Shareholder.

                b.       Prior to effectuating any transfer of Beneficial Ownership of Common
                         Stock that would (i) result in an increase in the amount of Common Stock
                         of which a Substantial Shareholder has Beneficial Ownership, or (ii) result
                         in an entity or individual becoming a Substantial Shareholder, such
                         Substantial Shareholder or potential Substantial Shareholder must file with
                         the Court and serve upon the Notice Parties an advance written declaration
                         of the intended transfer of Common Stock, substantially in the form of
                         Exhibit A-2 attached to these Procedures (each, a “Declaration of Intent to
                         Accumulate Common Stock”).




1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Debtors’
    Motion for (I) Approval of Notification and Hearing Procedures for Certain Transfers of and Declarations of
    Worthlessness with Respect to Common Stock and (II) Related Relief.
Case 19-80064-TLS          Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                    Desc Main
                                      Document     Page 18 of 47


                c.       Prior to effectuating any transfer of Beneficial Ownership of Common
                         Stock that would (i) result in a decrease in the amount of Common Stock
                         of which a Substantial Shareholder has Beneficial Ownership, or (ii) result
                         in an entity or individual ceasing to be a Substantial Shareholder (as to
                         either Common Stock), such Substantial Shareholder must file with the
                         Court and serve upon the Notice Parties an advance written declaration of
                         the intended transfer of Common Stock, substantially in the form of
                         Exhibit A-3 attached to these Procedures (each, a “Declaration of Intent to
                         Transfer Common Stock,” and together with a Declaration of Intent to
                         Accumulate Common Stock, a “Declaration of Proposed Transfer”).

                d.       The Debtors shall have 30 calendar days after receipt of a Declaration of
                         Proposed Transfer to file with the Court and serve on such Substantial
                         Shareholder or potential Substantial Shareholder an objection to any
                         proposed transfer of Beneficial Ownership of Common Stock described in
                         the Declaration of Proposed Transfer on the grounds that such transfer
                         might adversely affect the Debtors’ ability to utilize the NOLs. If the
                         Debtors file an objection, such transaction will remain ineffective unless
                         the Debtors withdraw such objection or such transaction is approved by a
                         final and non-appealable order of the Court. If the Debtors do not object
                         within such 30-day period, such transaction can proceed solely as set forth
                         in the Declaration of Proposed Transfer. To the extent that the Debtors
                         receive an appropriate Declaration of Proposed Transfer and determine in
                         their business judgment not to object, they shall provide 5 business days’
                         notice of that decision to counsel to counsel to any statutory committee(s)
                         appointed in the Debtors’ chapter 11 cases. Further transactions within the
                         scope of this paragraph are the subject of additional notices in accordance
                         with these Procedures, with an additional 30-day waiting period for each
                         Declaration of Proposed Transfer.

                e.       For purposes of these Procedures: (i) a “Substantial Shareholder” is any
                         entity or individual that has Beneficial Ownership of at least [45,000]
                         shares of Common Stock (representing approximately 4.5 percent of all
                         issued and outstanding shares of Common Stock);2 (ii) “Beneficial
                         Ownership” shall be determined in accordance with the applicable rules of
                         section 382 of the IRC and the Treasury Regulations thereunder, and
                         includes direct and indirect ownership (e.g., a holding company would be
                         considered to beneficially own all shares owned or acquired by its
                         subsidiaries and a partner in a partnership would be considered to own its
                         proportionate share of any equity securities owned by such partnership),
                         ownership by such holder’s family members and entities acting in concert
                         with such holder to make a coordinated acquisition of equity securities,
                         and ownership of equity securities that such holder has an Option (as
                         defined below) to acquire; and (iii) an “Option” to acquire stock includes

2
    Based on approximately 1,000,000 shares of Common Stock outstanding as of the Petition Date.

                                                      2
Case 19-80064-TLS      Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35              Desc Main
                                Document     Page 19 of 47


                     any contingent purchase, warrant, convertible debt, put, call, stock subject
                     to risk of forfeiture, contract to acquire stock, or similar interest,
                     regardless of whether such interest is contingent or otherwise not currently
                     exercisable.

The following procedures apply to declarations of worthlessness of Common Stock:

              a.     Any person or entity that currently is or becomes a 50-Percent Shareholder
                     must file with the Court and serve upon the Notice Parties a declaration of
                     such status, substantially in the form of Exhibit A-4 attached to these
                     Procedures (each, a “Declaration of Status as a 50-Percent Shareholder”),
                     on or before the later of (i) 30 calendar days after the date of the Notice of
                     Order, and (ii) 10 calendar days after becoming a 50-Percent Shareholder.

              b.     Prior to filing any federal or state tax return or any amendment to such a
                     return that claims any deduction for worthlessness of Common Stock for a
                     tax year ending before the Debtors’ emergence from chapter 11 protection,
                     such 50-Percent Shareholder must file with the Court and serve upon the
                     Notice Parties an advance written declaration substantially in the form of
                     Exhibit A-5 attached to these Procedures (each, a “Declaration of Intent to
                     Claim a Worthless Stock Deduction”) of the intended claim of
                     worthlessness.

              c.     The Debtors will have 30 calendar days after receipt of a Declaration of
                     Intent to Claim a Worthless Stock Deduction to file with the Court and
                     serve on such 50-Percent Shareholder an objection to any proposed claim
                     of worthlessness described in the Declaration of Intent to Claim a
                     Worthless Stock Deduction on the grounds that such claim might
                     adversely affect the Debtors’ ability to utilize the NOLs. If the Debtors
                     file an objection, the filing of the return or amendment with such claim
                     remains ineffective pending a final ruling on the objection (and thereafter
                     in accordance with the ruling and applicable appellate rules and
                     procedures), and the 50-Percent Shareholder shall be required to file an
                     amended tax return revoking such proposed deduction. If the Debtors do
                     not object within such 30-day period, the filing of the return or
                     amendment with such claim will be permitted as set forth in the
                     Declaration of Intent to Claim a Worthless Stock Deduction. To the
                     extent that the Debtors receive an appropriate Declaration of Intent to
                     Claim a Worthless Stock Deduction and determine in their business
                     judgment not to object, they shall provide 5 business days’ notice of that
                     decision to counsel to any statutory committee(s) appointed in the
                     Debtors’ chapter 11 cases. Additional returns or amendments within the
                     scope of this paragraph are the subject of additional notices in accordance
                     with these Procedures as set forth herein, with an additional 30-day
                     waiting period for each Declaration of Intent to Claim a Worthless Stock
                     Deduction.


                                               3
Case 19-80064-TLS          Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                    Desc Main
                                      Document     Page 20 of 47


                d.       For purposes of these procedures a “50-Percent Shareholder” is any person
                         or entity that at any time since December 31, 2015 has owned 50 percent
                         or more of the Common Stock (determined in accordance with
                         section 382(g)(4)(D) of the IRC and the applicable Treasury Regulations
                         thereunder).

                                            Notice Procedures

The following notice procedures apply to these Procedures:

        a.      No later than two business days following entry of an order approving these
                Procedures, the Debtors shall serve by overnight mail, postage prepaid, a notice
                substantially in the form of Exhibit A-6 attached to these Procedures (the “Notice
                of Order”), on: (a) the Office of the United States Trustee for the District of
                Nebraska; (b) the holders of the 30 largest unsecured claims against the Debtors
                (on a consolidated basis); (c) the state attorneys general for states in which the
                Debtors conduct business; (d) the Nebraska Department of Revenue; (e) the
                Office of the United States Attorney for the District of Nebraska; (f) the Internal
                Revenue Service; (g) the Securities and Exchange Commission; (h) counsel to
                Wells Fargo Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New
                York 10169, Attn: Chad Simon, Esq.; (i) the registered and nominee holders of
                the common stock; and (j) any party that has requested notice pursuant to
                Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the
                relief requested, no other or further notice need be given.

                b.       All registered holders of Common Stock shall be required to serve the
                         Notice of Order on any holder for whose benefit such registered holder
                         holds such Common Stock down the chain of ownership for all such
                         holders of Common Stock.

                c.       Any entity, broker, or agent acting on such entity’s or individual’s behalf
                         that sells in excess of 45,000 shares of Common Stock3
                         (i.e., approximately 4.5 percent of all issued and outstanding shares of
                         Common Stock) to another entity shall be required to serve a copy of the
                         Notice of Order on such purchaser of such Common Stock or any broker
                         or agent acting on such purchaser’s behalf.

                d.       As soon as is practicable following entry of an order granting these
                         Procedures, the Debtors shall submit a copy of the Notice of Order
                         (modified for publication) for publication in The Omaha World-Herald.

                e.       To the extent confidential information is required in any declaration
                         described in these Procedures, such confidential information may be filed
                         and served in redacted form; provided that any such declarations served on
                         the Debtors shall not be in redacted form. The Debtors shall keep all

3
    Based on approximately 1,000,000 shares of Common Stock outstanding as of the Petition Date.

                                                      4
Case 19-80064-TLS     Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35              Desc Main
                               Document     Page 21 of 47


                    information provided in such declarations strictly confidential and shall
                    not disclose the contents thereof to any person except to the extent
                    (i) necessary to respond to a petition or objection filed with the Court,
                    (ii) otherwise required by law, or (iii) that the information contained
                    therein is already public; provided that the Debtors may disclose the
                    contents thereof to their professional advisors, who shall keep all such
                    declarations strictly confidential and shall not disclose the contents thereof
                    to any other person or entity, subject to further Court order.


                        [Remainder of page intentionally left blank]




                                              5
Case 19-80064-TLS   Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35   Desc Main
                             Document     Page 22 of 47


                                    Exhibit A-1

                Declaration of Status as a Substantial Shareholder
 Case 19-80064-TLS                 Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                         Desc Main
                                              Document     Page 23 of 47


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF NEBRASKA

                                                                               )
In re:                                                                         ) Chapter 11
                                                                               )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                                 ) Case No. 19-[____] (___)
                                                                               )
                              Debtors.                                         ) (Joint Administration Requested)
                                                                               )

                DECLARATION OF STATUS AS A SUBSTANTIAL SHAREHOLDER 2

             PLEASE TAKE NOTICE that the undersigned party is/has become a Substantial

 Shareholder with respect to the common stock of Specialty Retail Shops Holding Corp. or of any

 Beneficial Ownership therein (the “Common Stock”). Specialty Retail Shops Holding Corp. is a

 debtor and debtor in possession in Case No. 19-[____] (___) pending in the United States

 Bankruptcy Court for the District of Nebraska.

             PLEASE TAKE FURTHER NOTICE that as of __________ , 2019, the undersigned

 party currently has Beneficial Ownership of _________ shares of Common Stock.                                           The




 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
 2
         For purposes of this declaration: (i) a “Substantial Shareholder” is any entity or individual that has Beneficial
         Ownership (as defined below) of at least 45,000 shares of Common Stock (representing approximately
         4.5 percent of 1,000,000 shares of Common Stock outstanding as of the Petition Date); (ii) “Beneficial
         Ownership” shall be determined in accordance with the applicable rules of section 382 of the Internal Revenue
         Code of 1986, as amended, and the Treasury Regulations thereunder, and includes direct and indirect ownership
         (e.g., a holding company would be considered to beneficially own all shares owned or acquired by its
         subsidiaries and a partner in a partnership would be considered to own its proportionate share of any equity
         securities owned by such partnership), ownership by such holder’s family members and entities acting in
         concert with such holder to make a coordinated acquisition of equity securities, and ownership of equity
         securities that such holder has an Option (as defined below) to acquire; and (iii) an “Option” to acquire stock
         includes any contingent purchase, warrant, convertible debt, put, call, stock subject to risk of forfeiture, contract
         to acquire stock, or similar interest, regardless of whether such interest is contingent or otherwise not currently
         exercisable.
Case 19-80064-TLS        Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35            Desc Main
                                  Document     Page 24 of 47


following table sets forth the date(s) on which the undersigned party acquired Beneficial

Ownership of such Common Stock:

                          Number of Shares                        Date Acquired




                             (Attach additional page(s) if necessary)

       PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

identification number of the undersigned party are ________.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Order Granting

(I) Approval of Notification and Hearing Procedures for Certain Transfers of and Declarations

of Worthlessness with Respect to Common Stock and (II) Related Relief [Docket No. __]

(the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon:

(1) proposed counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois

60654, Attn: Patrick J. Nash, Jr., P.C., and Jamie Netznik, Esq.; Kirkland & Ellis LLP, 601

Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini, Esq.; (2) proposed

co-counsel to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha,

Nebraska 68102, Attn: James Niemeier, Esq., proposed co-counsel to the Debtors; (3) counsel to

Wells Fargo Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New York 10169, Attn:

Chad Simon, Esq.; and (4) counsel to any statutory committee(s) appointed in the Debtors’

chapter 11 cases.


                                                2
Case 19-80064-TLS        Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35            Desc Main
                                  Document     Page 25 of 47


       PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1746, under

penalties of perjury, the undersigned party hereby declares that he or she has examined this

Declaration and accompanying attachments (if any) and, to the best of his or her knowledge and

belief, this Declaration and any attachments hereto are true, correct, and complete.

                                                     Respectfully submitted,

                                                     (Name of Substantial Shareholder)

                                                     By: ________________________________
                                                     Name: _____________________________
                                                     Address: ___________________________
                                                     ___________________________________
                                                     Telephone: _________________________
                                                     Facsimile: __________________________

Dated: ___________________________




                                                 3
Case 19-80064-TLS   Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35   Desc Main
                             Document     Page 26 of 47


                                    Exhibit A-2

                Declaration of Intent to Accumulate Common Stock
 Case 19-80064-TLS                 Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                         Desc Main
                                              Document     Page 27 of 47


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF NEBRASKA

                                                                               )
In re:                                                                         ) Chapter 11
                                                                               )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                                 ) Case No. 19-[____] (___)
                                                                               )
                              Debtors.                                         ) (Joint Administration Requested)
                                                                               )

               DECLARATION OF INTENT TO ACCUMULATE COMMON STOCK 2

             PLEASE TAKE NOTICE that the undersigned party hereby provides notice of its

 intention to purchase, acquire, or otherwise accumulate (the “Proposed Transfer”) one or more

 shares of common stock of Specialty Retail Shops Holding Corp. or of any Beneficial Ownership

 therein (the “Common Stock”). Specialty Retail Shops Holding Corp. is a debtor and debtor in

 possession in Case No. 19-[____] (___) pending in the United States Bankruptcy Court for the

 District of Nebraska (the “Court”).




 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
 2
         For purposes of this declaration: (i) a “Substantial Shareholder” is any entity or individual that has Beneficial
         Ownership (as defined below) of at least 45,000 shares of Common Stock (representing approximately
         4.5 percent of 1,000,000 shares of Common Stock outstanding as of the Petition Date); (ii) “Beneficial
         Ownership” shall be determined in accordance with the applicable rules of section 382 of the Internal Revenue
         Code of 1986, as amended, and the Treasury Regulations thereunder, and includes direct and indirect ownership
         (e.g., a holding company would be considered to beneficially own all shares owned or acquired by its
         subsidiaries and a partner in a partnership would be considered to own its proportionate share of any equity
         securities owned by such partnership), ownership by such holder’s family members and entities acting in
         concert with such holder to make a coordinated acquisition of equity securities, and ownership of equity
         securities that such holder has an Option (as defined below) to acquire; and (iii) an “Option” to acquire stock
         includes any contingent purchase, warrant, convertible debt, put, call, stock subject to risk of forfeiture, contract
         to acquire stock, or similar interest, regardless of whether such interest is contingent or otherwise not currently
         exercisable.
Case 19-80064-TLS        Doc 15     Filed 01/16/19 Entered 01/16/19 09:04:35           Desc Main
                                   Document     Page 28 of 47


        PLEASE TAKE FURTHER NOTICE that if applicable, on __________, 2019, the

undersigned party filed a Declaration of Status as a Substantial Shareholder with the Court and

served copies thereof as set forth therein.

        PLEASE TAKE FURTHER NOTICE that the undersigned party currently has

Beneficial Ownership of _________ shares of Common Stock.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Proposed Transfer, the

undersigned party proposes to purchase, acquire, or otherwise accumulate Beneficial Ownership

of _________ shares of Common Stock or an Option with respect to _________ shares of

Common Stock. If the Proposed Transfer is permitted to occur, the undersigned party will have

Beneficial Ownership of _________ shares of Common Stock after such transfer becomes

effective.

        PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

identification number of the undersigned party are ___________.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Order Granting

(I) Approval of Notification and Hearing Procedures for Certain Transfers of and Declarations

of Worthlessness with Respect to Common Stock and (II) Related Relief [Docket No. __]

(the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon:

(1) proposed counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois

60654, Attn: Patrick J. Nash, Jr., P.C., and Jamie Netznik, Esq.; Kirkland & Ellis LLP, 601

Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini, Esq.; (2) proposed

co-counsel to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha,

Nebraska 68102, Attn: James Niemeier, Esq.; (3) counsel to Wells Fargo Bank, N.A., Otterbourg




                                                2
Case 19-80064-TLS        Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35             Desc Main
                                  Document     Page 29 of 47


P.C., 230 Park Avenue, New York, New York 10169, Attn: Chad Simon, Esq.; and (4) counsel

to any statutory committee(s) appointed in the Debtors’ chapter 11 cases..

       PLEASE TAKE FURTHER NOTICE that pursuant to the Order, the undersigned party

acknowledges that it is prohibited from consummating the Proposed Transfer unless and until the

undersigned party complies with the Procedures set forth therein.

       PLEASE TAKE FURTHER NOTICE that the Debtors have 30 calendar days after

receipt of this Declaration to object to the Proposed Transfer described herein. If the Debtors file

an objection, such Proposed Transfer will remain ineffective unless such objection is withdrawn

by the Debtors or the Court approves such transaction by a final and non-appealable order. If the

Debtors do not object within such 30-day period, then after expiration of such period the

Proposed Transfer may proceed solely as set forth in this Declaration.

       PLEASE TAKE FURTHER NOTICE that any further transactions contemplated by

the undersigned party that may result in the undersigned party purchasing, acquiring, or

otherwise accumulating Beneficial Ownership of additional shares of Common Stock will each

require an additional notice filed with the Court and served in the same manner as this

Declaration.

       PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 1746, under

penalties of perjury, the undersigned party hereby declares that he or she has examined this

Declaration and accompanying attachments (if any) and, to the best of his or her knowledge and

belief, this Declaration and any attachments hereto are true, correct, and complete.




                                                 3
Case 19-80064-TLS   Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35   Desc Main
                             Document     Page 30 of 47


                                            Respectfully submitted,

                                            (Name of Declarant)

                                            By: ________________________________
                                            Name: _____________________________
                                            Address: ___________________________
                                            ___________________________________
                                            Telephone: _________________________
                                            Facsimile: __________________________
Dated: ___________________________




                                        4
Case 19-80064-TLS    Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35   Desc Main
                              Document     Page 31 of 47


                                     Exhibit A-3

                    Declaration of Intent to Transfer Common Stock
 Case 19-80064-TLS                 Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                         Desc Main
                                              Document     Page 32 of 47


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF NEBRASKA

                                                                               )
In re:                                                                         ) Chapter 11
                                                                               )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                                 ) Case No. 19-[____] (___)
                                                                               )
                              Debtors.                                         ) (Joint Administration Requested)
                                                                               )

                  DECLARATION OF INTENT TO TRANSFER COMMON STOCK 2

             PLEASE TAKE NOTICE that the undersigned party hereby provides notice of its

 intention to sell, trade, or otherwise transfer (the “Proposed Transfer”) one or more shares of

 common stock of Specialty Retail Shops Holding Corp. or of any Beneficial Ownership therein

 (the “Common Stock”).               Specialty Retail Shops Holding Corp. is a debtor and debtor in

 possession in Case No. 19-[____] (___) pending in the United States Bankruptcy Court for the

 District of Nebraska (the “Court”).




 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
 2
         For purposes of this declaration: (i) a “Substantial Shareholder” is any entity or individual that has Beneficial
         Ownership (as defined below) of at least 45,000 shares of Common Stock (representing approximately
         4.5 percent of 1,000,000 shares of Common Stock outstanding as of the Petition Date); (ii) “Beneficial
         Ownership” shall be determined in accordance with the applicable rules of section 382 of the Internal Revenue
         Code of 1986, as amended and the Treasury Regulations thereunder, and includes direct and indirect ownership
         (e.g., a holding company would be considered to beneficially own all shares owned or acquired by its
         subsidiaries and a partner in a partnership would be considered to own its proportionate share of any equity
         securities owned by such partnership), ownership by such holder’s family members and entities acting in
         concert with such holder to make a coordinated acquisition of equity securities, and ownership of equity
         securities that such holder has an Option (as defined below) to acquire; and (iii) an “Option” to acquire stock
         includes any contingent purchase, warrant, convertible debt, put, call, stock subject to risk of forfeiture, contract
         to acquire stock, or similar interest, regardless of whether such interest is contingent or otherwise not currently
         exercisable.
Case 19-80064-TLS        Doc 15     Filed 01/16/19 Entered 01/16/19 09:04:35           Desc Main
                                   Document     Page 33 of 47


       PLEASE TAKE FURTHER NOTICE that if applicable, on _________, 2019, the

undersigned party filed a Declaration of Status as a Substantial Shareholder with the Court and

served copies thereof as set forth therein.

       PLEASE TAKE FURTHER NOTICE that the undersigned party currently has

Beneficial Ownership of _________ shares of Common Stock.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Proposed Transfer, the

undersigned party proposes to sell, trade, or otherwise transfer Beneficial Ownership of

_________ shares of Common Stock or an Option with respect to _________ shares of Common

Stock. If the Proposed Transfer is permitted to occur, the undersigned party will have Beneficial

Ownership of _________ shares of Common Stock after such transfer becomes effective.

       PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

identification number of the undersigned party are _________.

       PLEASE TAKE FURTHER NOTICE that pursuant the Order Granting (I) Approval

of Notification and Hearing Procedures for Certain Transfers of and Declarations of

Worthlessness with Respect to Common Stock and (II) Related Relief [Docket No. __]

(the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon:

(1) proposed counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois

60654, Attn: Patrick J. Nash, Jr., P.C., and Jamie Netznik, Esq.; Kirkland & Ellis LLP, 601

Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini, Esq.; (2) proposed

co-counsel to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha,

Nebraska 68102, Attn: James Niemeier, Esq.; (3) counsel to Wells Fargo Bank, N.A., Otterbourg

P.C., 230 Park Avenue, New York, New York 10169, Attn: Chad Simon, Esq.; and (4) counsel

to any statutory committee(s) appointed in the Debtors’ chapter 11 cases.



                                                2
Case 19-80064-TLS        Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35             Desc Main
                                  Document     Page 34 of 47


       PLEASE TAKE FURTHER NOTICE that pursuant to the Order, the undersigned party

acknowledges that it is prohibited from consummating the Proposed Transfer unless and until the

undersigned party complies with the Procedures set forth therein.

       PLEASE TAKE FURTHER NOTICE that the Debtors have 30 calendar days after

receipt of this Declaration to object to the Proposed Transfer described herein. If the Debtors file

an objection, such Proposed Transfer will remain ineffective unless the Debtors withdraw such

objection or the Court approves such transaction by a final and non-appealable order. If the

Debtors do not object within such 30-day period, then after expiration of such period the

Proposed Transfer may proceed solely as set forth in this Declaration.

       PLEASE TAKE FURTHER NOTICE that any further transactions contemplated by

the undersigned party that may result in the undersigned party selling, trading, or otherwise

transferring Beneficial Ownership of additional shares of Common Stock each will require an

additional notice filed with the Court, and served in the same manner as this Declaration.

       PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 1746, under

penalties of perjury, the undersigned party hereby declares that he or she has examined this

Declaration and accompanying attachments (if any) and, to the best of his or her knowledge and

belief, this Declaration and any attachments hereto are true, correct, and complete.

                                                     Respectfully submitted,

                                                     (Name of Declarant)

                                                     By: ________________________________
                                                     Name: _____________________________
                                                     Address: ___________________________
                                                     ___________________________________
                                                     Telephone: _________________________
                                                     Facsimile: __________________________
Dated: ___________________________



                                                 3
Case 19-80064-TLS     Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35   Desc Main
                               Document     Page 35 of 47


                                      Exhibit A-4

                    Declaration of Status as a 50-Percent Shareholder
 Case 19-80064-TLS                 Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                         Desc Main
                                              Document     Page 36 of 47


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF NEBRASKA

                                                                               )
In re:                                                                         ) Chapter 11
                                                                               )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                                 ) Case No. 19-[____] (___)
                                                                               )
                              Debtors.                                         ) (Joint Administration Requested)
                                                                               )

                 DECLARATION OF STATUS AS A 50-PERCENT SHAREHOLDER 2

             PLEASE TAKE NOTICE that the undersigned party is/has become a 50-Percent

 Shareholder with respect to the common stock of Specialty Retail Shops Holding Corp. or of any

 Beneficial Ownership therein (the “Common Stock”). Specialty Retail Shops Holding Corp. is a

 debtor and debtor in possession in Case No. 19-[____] (___) pending in the United States

 Bankruptcy Court for the District of Nebraska (the “Court”).

             PLEASE TAKE FURTHER NOTICE that, as of _________, 2019, the undersigned

 party currently has Beneficial Ownership of _________ shares of Common Stock.                                           The




 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
 2
         For purposes of this Declaration: (i) a “50-Percent Shareholder” is any person or entity that at any time since
         December 31, 2015 has owned 50 percent or more of the Common Stock (determined in accordance with
         section 382(g)(4)(D) of the Internal Revenue Code of 1986, as amended, and the applicable Treasury
         Regulations thereunder); (ii) “Beneficial Ownership” shall be determined in accordance with the applicable
         rules of section 382 of the Internal Revenue Code and the applicable Treasury Regulations thereunder, and
         includes direct and indirect ownership (e.g., a holding company would be considered to beneficially own all
         shares owned or acquired by its subsidiaries and a partner in a partnership would be considered to own its
         proportionate share of any equity securities owned by such partnership), ownership by such holder’s family
         members and entities acting in concert with such holder to make a coordinated acquisition of equity securities,
         and ownership of equity securities that such holder has an Option (as defined below) to acquire; and (iii) an
         “Option” to acquire stock includes any contingent purchase, warrant, convertible debt, put, call, stock subject to
         risk of forfeiture, contract to acquire stock, or similar interest, regardless of whether such interest is contingent
         or otherwise not currently exercisable.
Case 19-80064-TLS        Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35            Desc Main
                                  Document     Page 37 of 47


following table sets forth the date(s) on which the undersigned party acquired Beneficial

Ownership of such Common Stock:

                          Number of Shares                        Date Acquired




                              (Attach additional pages if necessary)

       PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

identification number of the undersigned party are ________.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Order Granting

(I) Approval of Notification and Hearing Procedures for Certain Transfers of and Declarations

of Worthlessness with Respect to Common Stock and (II) Related Relief [Docket No. __]

(the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon:

(1) proposed counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois

60654, Attn: Patrick J. Nash, Jr., P.C., and Jamie Netznik, Esq.; Kirkland & Ellis LLP, 601

Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini, Esq.; (2) proposed

co-counsel to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha,

Nebraska 68102, Attn: James Niemeier, Esq.; (3) counsel to Wells Fargo Bank, N.A., Otterbourg

P.C., 230 Park Avenue, New York, New York 10169, Attn: Chad Simon, Esq.; and (4) counsel

to any statutory committee(s) appointed in the Debtors’ chapter 11 cases.




                                                2
Case 19-80064-TLS        Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35            Desc Main
                                  Document     Page 38 of 47


       PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 1746, under

penalties of perjury, the undersigned party hereby declares that he or she has examined this

Declaration and accompanying attachments (if any) and, to the best of his or her knowledge and

belief, this Declaration and any attachments hereto are true, correct, and complete.



                                                     Respectfully submitted,

                                                     (Name of 50-Percent Shareholder)

                                                     By: ________________________________
                                                     Name: _____________________________
                                                     Address: ___________________________
                                                     ___________________________________
                                                     Telephone: _________________________
                                                     Facsimile: __________________________
Dated: ___________________________




                                                 3
Case 19-80064-TLS   Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35    Desc Main
                             Document     Page 39 of 47


                                    Exhibit A-5

             Declaration of Intent to Claim a Worthless Stock Deduction
 Case 19-80064-TLS                 Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                         Desc Main
                                              Document     Page 40 of 47


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF NEBRASKA

                                                                               )
In re:                                                                         ) Chapter 11
                                                                               )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                                 ) Case No. 19-[____] (___)
                                                                               )
                              Debtors.                                         ) (Joint Administration Requested)
                                                                               )

     DECLARATION OF INTENT TO CLAIM A WORTHLESS STOCK DEDUCTION 2

             PLEASE TAKE NOTICE that the undersigned party hereby provides notice of its

 intention to claim a worthless stock deduction (the “Proposed Worthlessness Claim”) with

 respect to one or more shares of common stock of Specialty Retail Shops Holding Corp. or of

 any Beneficial Ownership therein (the “Common Stock”). Specialty Retail Shops Holding Corp.

 is a debtor and debtor in possession in Case No. 19-[____] (___) pending in the United States

 Bankruptcy Court for the District of Nebraska (the “Court”).




 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
 2
         For purposes of this Declaration: (i) a “50-Percent Shareholder” is any person or entity that at any time since
         December 31, 2015 has owned 50 percent or more of the Common Stock (determined in accordance with
         section 382(g)(4)(D) of the Internal Revenue Code of 1986, as amended, and the applicable Treasury
         Regulations thereunder); (ii) “Beneficial Ownership” shall be determined in accordance with the applicable
         rules of section 382 of the Internal Revenue Code and the applicable Treasury Regulations thereunder, and
         includes direct and indirect ownership (e.g., a holding company would be considered to beneficially own all
         shares owned or acquired by its subsidiaries and a partner in a partnership would be considered to own its
         proportionate share of any equity securities owned by such partnership), ownership by such holder’s family
         members and entities acting in concert with such holder to make a coordinated acquisition of equity securities,
         and ownership of equity securities that such holder has an Option (as defined below) to acquire; and (iii) an
         “Option” to acquire stock includes any contingent purchase, warrant, convertible debt, put, call, stock subject to
         risk of forfeiture, contract to acquire stock, or similar interest, regardless of whether such interest is contingent
         or otherwise not currently exercisable.
Case 19-80064-TLS        Doc 15     Filed 01/16/19 Entered 01/16/19 09:04:35           Desc Main
                                   Document     Page 41 of 47


       PLEASE TAKE FURTHER NOTICE that, if applicable, on __________, 2019 the

undersigned party filed a Declaration of Status as a 50-Percent Shareholder with the Court and

served copies thereof as set forth therein.

       PLEASE TAKE FURTHER NOTICE that the undersigned party currently has

Beneficial Ownership of _________ shares of Common Stock.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Proposed Worthlessness

Claim, the undersigned party proposes to declare for [federal/state] tax purposes that

_________ shares of Common Stock became worthless during the tax year ending _________.

       PLEASE TAKE FURTHER NOTICE that the last four digits of the taxpayer

identification number of the undersigned party are ___________.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Order Granting

(I) Approval of Notification and Hearing Procedures for Certain Transfers of and Declarations

of Worthlessness with Respect to Common Stock and (II) Related Relief [Docket No. __]

(the “Order”), this declaration (this “Declaration”) is being filed with the Court and served upon:

(1) proposed counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois

60654, Attn: Patrick J. Nash, Jr., P.C., and Jamie Netznik, Esq.; Kirkland & Ellis LLP, 601

Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini, Esq.; (2) proposed

co-counsel to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha,

Nebraska 68102, Attn: James Niemeier, Esq.; (3) counsel to Wells Fargo Bank, N.A., Otterbourg

P.C., 230 Park Avenue, New York, New York 10169, Attn: Chad Simon, Esq.; and (4) counsel

to any statutory committee(s) appointed in the Debtors’ chapter 11 cases.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, the undersigned

party acknowledges that the Debtors have 30 calendar days after receipt of this Declaration to



                                                2
Case 19-80064-TLS        Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35            Desc Main
                                  Document     Page 42 of 47


object to the Proposed Worthlessness Claim described herein. If the Debtors file an objection,

such Proposed Worthlessness Claim will not be effective unless the Debtors withdraw such

objection or the Court approves such action by a final and non-appealable order. If the Debtors

do not object within such 30-day period, then after expiration of such period the Proposed

Worthlessness Claim may proceed solely as set forth in this Declaration.

       PLEASE TAKE FURTHER NOTICE that any further claims of worthlessness

contemplated by the undersigned party each will require an additional notice filed with the Court

to be served in the same manner as this Declaration, and are subject to an additional 30-day

waiting period.

       PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 1746, under

penalties of perjury, the undersigned party hereby declares that he or she has examined this

Declaration and accompanying attachments (if any) and, to the best of his or her knowledge and

belief, this Declaration and any attachments hereto are true, correct, and complete.

                                                     Respectfully submitted,

                                                     (Name of Declarant)

                                                     By: ________________________________
                                                     Name: _____________________________
                                                     Address: ___________________________
                                                     ___________________________________
                                                     Telephone: _________________________
                                                     Facsimile: __________________________
Dated: ___________________________




                                                 3
Case 19-80064-TLS   Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35   Desc Main
                             Document     Page 43 of 47


                                    Exhibit A-6

                                  Notice of Order
 Case 19-80064-TLS                Doc 15      Filed 01/16/19 Entered 01/16/19 09:04:35                       Desc Main
                                             Document     Page 44 of 47


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

                                                                             )
In re:                                                                       ) Chapter 11
                                                                             )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                               ) Case No. 19-[____] (___)
                                                                             )
                             Debtors.                                        ) (Joint Administration Requested)
                                                                             )

                          NOTICE OF (A) DISCLOSURE PROCEDURES
                      APPLICABLE TO CERTAIN HOLDERS OF COMMON
                  STOCK, AND (B) DISCLOSURE PROCEDURES FOR TRANSFERS
                     OF AND DECLARATIONS OF WORTHLESSNESS WITH
                               RESPECT TO COMMON STOCK

 TO: ALL ENTITIES (AS DEFINED BY SECTION 101(15) OF THE BANKRUPTCY
 CODE) THAT MAY HOLD BENEFICIAL OWNERSHIP OF COMMON STOCK OF
 GORDMANS STORES, INC. (THE “COMMON STOCK”).

             PLEASE TAKE NOTICE that on _________, 2019 (the “Petition Date”), the

 above-captioned debtors and debtors in possession (collectively, the “Debtors”), filed petitions

 with the United States Bankruptcy Court for the District of Nebraska (the “Court”) under chapter

 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).

 Subject to certain exceptions, section 362 of the Bankruptcy Code operates as a stay of any act to

 obtain possession of or exercise control over property of or from the Debtors’ estates.

             PLEASE TAKE FURTHER NOTICE that on the Petition Date, the Debtors filed the

 Debtors’ Motion for (I) Approval of Notification and Hearing Procedures for Certain Transfers

 of and Declarations of Worthlessness with Respect to Common Stock and (B) Related Relief

 [Docket No. __] (the “Motion”).
 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopo Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS           Doc 15     Filed 01/16/19 Entered 01/16/19 09:04:35                     Desc Main
                                      Document     Page 45 of 47


        PLEASE TAKE FURTHER NOTICE that on [______], 2017, the Court entered the

Order Granting (I) Approval of Notification and Hearing Procedures for Certain Transfers of

and Declarations of Worthlessness with Respect to Common Stock and (II) Related Relief

[Docket No. __] (the “Order”) approving procedures for certain transfers of or declarations of

worthlessness with respect to Common Stock, as set forth in Exhibit A attached to the Motion

(the “Procedures”).2

        PLEASE TAKE FURTHER NOTICE that pursuant to the Order, a Substantial

Shareholder may not consummate any purchase, sale, or other transfer of Common Stock, or

Beneficial Ownership of Common Stock, in violation of the Procedures, and any such

transaction in violation of the Procedures shall be null and void ab initio.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Order, a 50-Percent

Shareholder may not claim a worthless stock deduction with respect to Common Stock, or

Beneficial Ownership of Common Stock, in violation of the Procedures, and any such deduction

in violation of the Procedures shall be null and void ab initio, and the 50-Percent Shareholder

shall be required to file an amended tax return revoking such proposed deduction.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Order, the Procedures shall

apply to the holding and transfers of Common Stock, or any Beneficial Ownership of Common

Stock, by a Substantial Shareholder or someone who may become a Substantial Shareholder.

        PLEASE TAKE FURTHER NOTICE that upon the request of any entity, the notice,

solicitation, and claims agent for the Debtors, Prime Clerk LLC, will provide a copy of the Order

and a form of each of the declarations required to be filed by the Procedures in a reasonable

period of time. Such Order and declarations are also available via ECF/PACER on the Court’s

2
    Capitalized terms used in this Notice and not immediately defined have the meanings given to such terms in the
    Motion or in the First Day Declaration as applicable.

                                                        2
Case 19-80064-TLS       Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35         Desc Main
                                 Document     Page 46 of 47


website at https://www.neb.uscourts.gov/ for a fee, or by accessing the Debtors’ restructuring

website at https://cases.primeclerk.com/shopko.

       PLEASE TAKE FURTHER NOTICE THAT FAILURE TO FOLLOW THE

PROCEDURES SET FORTH IN THE ORDER SHALL CONSTITUTE A VIOLATION

OF, AMONG OTHER THINGS, THE AUTOMATIC STAY PROVISIONS OF

SECTION 362 OF THE BANKRUPTCY CODE.

       PLEASE TAKE FURTHER NOTICE THAT ANY PROHIBITED PURCHASE,

SALE, OTHER TRANSFER OF, OR DECLARATION OF WORTHLESSNESS WITH

RESPECT TO COMMON STOCK, BENEFICIAL OWNERSHIP THEREOF, OR

OPTION WITH RESPECT THERETO IN VIOLATION OF THE ORDER IS

PROHIBITED AND SHALL BE NULL AND VOID AB INITIO AND MAY BE

PUNISHED BY CONTEMPT OR OTHER SANCTIONS IMPOSED BY THE COURT.

       PLEASE TAKE FURTHER NOTICE THAT THE REQUIREMENTS SET

FORTH IN THE ORDER ARE IN ADDITION TO THE REQUIREMENTS OF

APPLICABLE LAW AND DO NOT EXCUSE COMPLIANCE THEREWITH.




                                                  3
Case 19-80064-TLS         Doc 15    Filed 01/16/19 Entered 01/16/19 09:04:35           Desc Main
                                   Document     Page 47 of 47


Dated: January 16, 2019            /s/ Michael T. Eversden
 Omaha, Nebraska                   James J. Niemeier (NE Bar No. 18838)
                                   Michael T. Eversden (NE Bar No. 21941)
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                   First National Tower, Suite 3700
                                   1601 Dodge Street
                                   Omaha, Nebraska 68102
                                   Telephone:     (402) 341-3070
                                   Facsimile:     (402) 341-0216
                                   Email:         jniemeier@mcgrathnorth.com
                                                  meversden@mcgrathnorth.com
                                                  lgoodman@mcgrathnorth.com
                                   - and -
                                   James H.M. Sprayregen, P.C.
                                   Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                   Travis M. Bayer (pro hac vice pending)
                                   Jamie Netznik (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:     (312) 862-2000
                                   Facsimile:     (312) 862-2200
                                   Email:         james.sprayregen@kirkland.com
                                                  patrick.nash@kirkland.com
                                                  travis.bayer@kirkland.com
                                                  jamie.netznik@kirkland.com
                                   - and -
                                   Steven Serajeddini (pro hac vice pending)
                                   Daniel Rudewicz (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:    (212) 446-4800
                                   Facsimile:    (212) 446-4900
                                   Email:        steven.serajeddini@kirkland.com
                                                 daniel.rudewicz@kirkland.com

                                   Proposed Co-Counsel to the Debtors




KE 58787415
